Title: To Thomas Jefferson from Thomas Paine, 25 June 1801
From: Paine, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                  Paris June 25. 1801
               
               I write this merely to say there is nothing new to inform you of. Mr. Dawson whom I saw this Morning when I gave him my letter on Machanics for you, tells me that the treaty is not ratified, and that he should send off the Sloop the next day.—you will easily conclude from this delay in the ratification that something is the cause of it. It is however time the vessel should depart. If she lose this Spring tide she must wait a fortnight longer. Havre is a very inconvenient port for any thing more than common Merchant vessels to enter at, besides which the british know every day what is going on at Havre, and who goes in every vessel. They learn this by the fishermen. This is an additional reason for sending the next vessel to some port on the Atlantic. The parliamentaire from America to Havre was taken in going out and carried into England. The pretence, as the papers say, was that a Swedish Minister was on board for America. If I had happened to have been there I suppose they would have made no Ceremony in conducting me on Shore. Havre, however, is, in form, a blockaded port. As I only catch a few Minutes to write this scroll, and to say there is no news, you will excuse the insignificance of it.
               your much Oblged fellow Citizen
               
                  
                     Thomas Paine
                  
               
            